UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-44467-01 ESSEX PORTFOLIO, L.P. (Exact name of Registrant as Specified in its Charter) California 77-0369575 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 925 East Meadow Drive Palo Alto, California94303 (Address of Principal Executive Offices including Zip Code) (650) 494-3700 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NOo Indicate by check mark whether the registrant is a large accelerated filer an accelerated file, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerxAccelerated fileroNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yeso Nox ESSEX PORTFOLIO, L.P. FORM 10-Q INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): 3 Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 4 Consolidated Statements of Operations for the three and six months ended June 30, 2007 and 2006 5 Consolidated Statements of Partners' Capital and Comprehensive Income for the six months ended June 30, 2007 6 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 26 Item 6. Exhibits 26 Signatures 26 2 Part I Financial Information Item 1: Financial Statements (Unaudited) Essex Portfolio, L.P., a California limited partnership, (the "Operating Partnership") effectively holds the assets and liabilities and conducts the operating activities of Essex Property Trust, Inc. (“Essex” or the “Company”).Essex Property Trust, Inc., a real estate investment trust incorporated in the State of Maryland is the sole general partner of the Operating Partnership. The information furnished in the accompanying unaudited consolidated balance sheets, statements of operations, partners’ capital and comprehensive income and cash flows of the Operating Partnership reflects all adjustments which are, in the opinion of management, necessary for a fair presentation of the aforementioned consolidated financial statements for the interim periods. The accompanying unaudited consolidated financial statements should be read in conjunction with the notes to such consolidated financial statements and Management's Discussion and Analysis of Financial Condition and Results of Operations herein.Additionally, these unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Operating Partnership's annual report on Form 10-K for the year ended December 31, 2006. 3 ESSEX PORTFOLIO, L.P. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (Dollars in thousands, except per unit amounts) June 30, December 31, 2007 2006 Assets Real estate: Rental properties: Land and land improvements $ 641,951 $ 560,880 Buildings and improvements 2,326,267 2,108,307 2,968,218 2,669,187 Less accumulated depreciation (508,681) (465,015) 2,459,537 2,204,172 Real estate - held for sale, net - 41,221 Real estate under development 161,655 103,487 Investments 69,851 60,451 2,691,043 2,409,331 Cash and cash equivalents-unrestricted 12,587 9,662 Cash and cash equivalents-restricted 11,367 13,948 Marketable securities 3,815 - Notes and other receivables from related parties 1,019 1,209 Notes and other receivables 26,614 18,195 Prepaid expenses and other assets 34,063 20,632 Deferred charges, net 12,967 12,863 Total assets $ 2,793,475 $ 2,485,840 Liabilities and Partners' Capital Mortgage notes payable $ 1,202,122 $ 1,060,704 Mortgage notes payable - held for sale - 32,850 Exchangeable bonds 225,000 225,000 Lines of credit 37,000 93,000 Accounts payable and accrued liabilities 38,493 38,614 Dividends payable 28,813 24,910 Other liabilities 15,503 14,328 Deferred gain 2,193 2,193 Total liabilities 1,549,124 1,491,599 Commitments and contingencies Minority interests 60,992 44,950 Redeemable convertible limited partnership units 4,750 4,750 Preferred convertible equity (liquidation value of $149,500) 145,912 145,912 Partners' Capital: General partner: Common equity 807,966 590,070 Preferred equity (liquidation value of $25,000) 24,412 24,412 832,378 614,482 Limited partners: Common equity 59,533 59,730 Preferred equity (liquidation value of $130,000) 126,690 126,690 186,223 186,420 Accumulated other comprehensive income (loss) 14,096 (2,273) Total partners' capital 1,032,697 798,629 Total liabilities and partners' capital $ 2,793,475 $ 2,485,840 See accompanying notes to the unaudited consolidated financial statements. 4 ESSEX PORTFOLIO, L.P. AND SUBSIDIARES Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except per unit and unit amounts) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues: Rental and other property $ 96,707 $ 83,717 $ 188,861 $ 165,951 Management and other fees from affiliates 1,354 830 2,394 1,654 98,061 84,547 191,255 167,605 Expenses: Property operating, excluding real estate taxes 23,932 21,246 47,052 42,906 Real estate taxes 8,143 7,161 15,855 14,331 Depreciation and amortization 25,166 19,907 46,843 39,227 Interest 20,491 18,919 38,757 37,330 Amortization of deferred financing costs 678 497 1,355 1,192 General and administrative 6,008 4,980 12,104 9,879 Other expenses - 800 - 1,770 84,418 73,510 161,966 146,635 Earnings from operations 13,643 11,037 29,289 20,970 Interest and other income 2,865 648 5,047 3,042 Equity income (loss) in co-investments 463 (374) 2,445 (816) Minority interests (1,189) (1,204) (2,359) (2,511) Income before discontinued operations and tax provision 15,782 10,107 34,422 20,685 Income tax provision - (138) - (175) Income before discontinued operations 15,782 9,969 34,422 20,510 Income from discontinued operations (net of minority interests) 303 17,481 25,541 21,000 Net income 16,085 27,450 59,963 41,510 Dividends to preferred units - Series F (489) (489) (977) (977) Dividends to preferred units - Series G (1,821) - (3,576) - Dividends to preferred units - limited partners (2,559) (2,559) (5,118) (5,119) Net income available to common units $ 11,216 $ 24,402 $ 50,292 $ 35,414 Per common unit data: Basic: Income before discontinued operations available to common units $ 0.41 $ 0.28 $ 0.94 $ 0.57 Income from discontinued operations 0.01 0.69 0.96 0.84 Net income available to common units $ 0.42 $ 0.97 $ 1.90 $ 1.41 Weighted average number of common units outstanding during the period 26,982,771 25,236,463 26,470,507 25,201,315 Diluted: Income before discontinued operations available to common units $ 0.40 $ 0.27 $ 0.91 $ 0.56 Income from discontinued operations 0.01 0.68 0.94 0.82 Net income available to common units $ 0.41 $ 0.95 $ 1.85 $ 1.38 Weighted average number of common units outstanding during the period 27,592,976 25,697,238 27,192,463 25,628,728 See accompanying notes to the unaudited consolidated financial statements. 5 ESSEX PORTFOLIO, L.P. AND SUBSIDIARIES Consolidated Statements of Partners' Capital and Comprehensive Income for the six months ended June 30, 2007 (Unaudited) (Dollars and units in thousands) General Partner Limited Partners Accumulated Preferred Preferred Other Common Equity Equity Common Equity Equity Comprehensive Units Amount Amount Units Amount Amount Income (Loss) Total Balances at December 31, 2006 23,416 $ 590,070 $ 24,412 2,495 $ 59,730 $ 126,690 $ (2,273) $ 798,629 Comprehensive income: Net income - 45,180 4,553 - 5,112 5,118 - 59,963 Change in fair value of cash flow hedges - 16,369 16,369 Comprehensive income 76,332 Issuance of common units under Stock-based compensation plan 38 2,365 - 2,365 Issuance of general partner common units 1,698 216,776 - 216,776 Redemption of limited partner common units - - - (37) (2,026) - - (2,026) Vesting of series Z and Z-1 incentive units - - - 29 756 - - 756 Reallocation of partners' capital - (1,202) - - 660 - - (542) Partners' distributions - (45,223) (4,553) - (4,699) (5,118) - (59,593) Balances at June 30, 2007 25,152 $ 807,966 $ 24,412 2,487 $ 59,533 $ 126,690 $ 14,096 $ 1,032,697 See accompanying notes to the unaudited consolidated financial statements. 6 ESSEX PORTFOLIO, L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Six Months Ended June 30, 2007 2006 Net cash provided by operating activities $ 99,652 $ 70,513 Cash flows used in investing activities: Additions to real estate: Acquisitions and improvements to recent acquisitions (219,237) (60,115) Capital expenditures and redevelopment (28,245) (20,032) Additions to real estate under development (75,502) (21,606) Dispositions of real estate and investments 123,029 8,349 Changes in restricted cash and refundable deposits 2,270 6,271 Purchases of marketable securities (3,815) - Additions to notes and other receivables (9,104) (8,284) Collections of notes and other receivables 477 456 Contributions to limited partnerships (21,215) (17,849) Distributions from limited partnerships 15,131 9,588 Net cash used in investing activities (216,211) (103,222) Cash flows from financing activities: Proceeds from mortgage notes payable and lines of credit 445,595 159,429 Repayment of mortgage notes payable and lines of credit (416,038) (93,030) Payments of loans fees and related costs (1,463) (456) Proceeds from settlement of forward-starting swap 1,311 - Net proceeds from stock options exercised 1,765 2,113 Net proceeds from sale of common units to general partner 213,672 14,813 Distributions to limited partner units and minority interest (70,891) (11,679) Redemption of limited partner units and minority interest (8,288) (5,073) Distributions to general partner (46,179) (38,723) Net cash provided by financing activities 119,484 27,394 Net increase (decrease) in cash and cash equivalents 2,925 (5,315) Cash and cash equivalents at beginning of period 9,662 14,337 Cash and cash equivalents at end of period $ 12,587 $ 9,022 Supplemental disclosure of cash flow information: Cash paid for interest, net of $2,317 and $1,260 capitalized in 2007 and 2006, respectively $ 36,162 $ 36,858 Supplemental disclosure of noncash investing and financing activities: Mortgage notes assumed in connection with purchases of real estate $ 23,920 - Land contributed by a partner in a consolidated joint venture $ 22,200 - See accompanying notes to the unaudited consolidated financial statements. 7 ESSEX PORTFOLIO, L.P. AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2007 and 2006 (Unaudited) (1)Organization and Basis of Presentation The unaudited consolidated financial statements of Essex Portfolio, L.P. (the “Operating Partnership”) are prepared in accordance with U.S. generally accepted accounting principles for interim financial information and in accordance with the instructions to Form 10-Q.In the opinion of management, all adjustments necessary for a fair presentation of the financial position, results of operations and cash flows for the periods presented have been included and are normal and recurring in nature.These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Operating Partnership's annual report on Form 10-K for the year ended December 31, 2006. All significant intercompany balances and transactions have been eliminated in the consolidated financial statements.Certain prior year balances have been reclassified to conform to the current year presentation. The unaudited consolidated financial statements for the six months ended June 30, 2007 and 2006 include the accounts of the Operating Partnership (which holds the operating assets of Essex Property Trust, Inc., the “Company”).See below for a description of entities consolidated by the Operating Partnership.The Company is the sole general partner in the Operating Partnership, with a 91.0% and 90.4% general partnership interest as of June 30, 2007 and December 31, 2006, respectively. As of June 30, 2007, the Operating Partnership has ownership interests in 136 apartment communities (containing 27,808 units), five commercial investments (with approximately 463,840 square feet), two recreational vehicle parks (comprising 338 spaces) and one manufactured housing community (containing 157 sites), (collectively, the "Properties").The Properties are located in Southern California (Ventura, Los Angeles, Santa Barbara, Orange, Riverside and San Diego counties), Northern California (the San Francisco Bay Area), Seattle, Washington and other regions (Portland, Oregon metropolitan area and Houston, Texas). Fund Activities Essex Apartment Value Fund, L.P. ("Fund I" and “Fund II”), are investment funds formed by the Operating Partnership to add value through rental growth and asset appreciation, utilizing the Operating Partnership's development, redevelopment and asset management capabilities.All of the assets in Fund I have been sold, and Fund I is in the final stages of liquidation. Fund II has eight institutional investors, including the Operating Partnership, with combined partner equity commitments of $265.9 million. Essex has committed $75.0 million to Fund II, which represents a 28.2% interest as general partner and limited partner. Fund II utilizes leverage equal to approximately 60% of the estimated value of the underlying real estate.Fund II invested in apartment communities in the Operating Partnership’s targeted West Coast markets and, as of June 30, 2007, owned 11 apartment communities and three development projects.Essex records revenue for its asset management, property management, development and redevelopment services when earned, and promote income if Fund II exceeds certain financial return benchmarks. Variable Interest Entities In accordance with Financial Accounting Standards Board (FASB) Interpretation No. 46 Revised (FIN 46R), “Consolidation of Variable Interest Entities, an Interpretation of ARB No. 51”, the Operating Partnership consolidates 17 Down REIT limited partnerships (comprising eleven properties), and an office building that is subject to loans made by the Operating Partnership.The Operating Partnership consolidates these entities because it is deemed the primary beneficiary under FIN 46R.The total assets and liabilities related to these variable interest entities (VIEs), net of intercompany eliminations, were approximately $189.6 million and $136.5 million as ofJune 30, 2007 and $178.3 million and $110.9 millionas of December 31, 2006, respectively. Interest holders in VIEs consolidated by the Operating Partnership are allocated net income equal to the cash payments made to those interest holders for services rendered or distributions from cash flow.The remaining results of operations are generally allocated to the Operating Partnership.As of June 30, 2007 and December 31, 2006 the Operating Partnership was involved with two VIEs, of which it is not deemed to be the primary beneficiary.Total assets and 8 liabilities of these entities were approximately $71.7 million and $58.3 million, respectively, at June 30, 2007, and $78.5 million and $58.4 million, respectively, at December 31, 2006.The Operating Partnership does not have a significant exposure to loss from its involvement with these unconsolidated VIEs. Stock-Based Compensation Effective January 1, 2006, the Operating Partnership adopted the provisions of SFAS No. 123 Revised (“SFAS No. 123(R)”), “Share-Based Payment”, a revision of SFAS No. 123 using the modified prospective approach.SFAS No. 123(R) requires companies to recognize in the income statement the grant-date fair value of stock options and other equity based compensation issued to employees. Stock-based compensation expense for stock options and restricted stock awards under the fair value method totaled $0.3 million and $0.5 million for the three months ended June 30, 2007 and 2006, respectively, and $0.6 million for the six months ended June 30, 2007 and 2006, respectively.The intrinsic value of the stock options exercised during the three months ended June 30, 2007 and 2006 totaled $0.8 million and $0.9 million, respectively, and $2.7 million for the six months ended June 30, 2007 and 2006, respectively.As of June 30, 2007, the intrinsic value of the stock options outstanding and fully vested totaled $21.8 million and $17.2 million, respectively.As of June 30, 2007, total unrecognized compensation cost related to unvested share-based compensation granted under the stock option plans and the restricted stock awards totaled $1.8 million.The cost is expected to be recognized over 3 to 5 years for the stock option plans and 7 years for the restricted stock awards. Stock-based compensation expense for Z and Z-1 Units (collectively, “Z Units”) under the fair value method totaled $0.4 million and $0.2 million for the three months ended June 30, 2007 and 2006, respectively.Stock-based compensation capitalized for stock options, restricted stock awards, and the Z Units totaled $0.2 million for the three months ended June 30, 2007 and 2006, respectively.As of June 30, 2007 the intrinsic value of the Z Units subject to conversion totaled $16.0 million.As of June 30, 2007, total unrecognized compensation cost related to Z Units subject to conversion in the future granted under the Z Units totaled $8.1 million.The cost is expected to be recognized over 5 to 15 years for the Z Units. The Company’s stock-based compensation policies have not changed materially from information reported in Note 2(k), “Stock-Based Compensation,” and Note 14, “Stock-Based Compensation Plans,” in the Operating Partnership’s Annual Report on Form 10-K for the year ended December 31, 2006. Accounting Estimates and Reclassifications The preparation of consolidated financial statements, in accordance with U.S. generally accepted accounting principles, requires the Operating Partnership to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and related disclosures of contingent assets and liabilities. On an on-going basis, the Operating Partnership evaluates its estimates, including those related to acquiring, developing and assessing the carrying values of its real estate properties, its investments in and advances to joint ventures and affiliates and its notes receivables.The Operating Partnership bases its estimates on historical experience, current market conditions, and on various other assumptions that are believed to be reasonable under the circumstances. Actual results may vary from those estimates and those estimates could be different under different assumptions or conditions.Certain reclassifications have been made to prior year balances in order to conform to the current year presentation.Such reclassifications have no impact on reported earnings, cash flows, total assets, or total liabilities. New Accounting Pronouncements In July 2006, the FASB issued FASB Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes-an Interpretation of FASB Statement 109.”FIN 48 establishes new evaluation and measurement processes for all income tax positions taken, and requires expanded disclosures of income tax matters.The adoption of this FIN did not have a material impact on the Operating Partnership’s consolidated financial position, results of operations or cash flows. In September 2006, the FASB issued Statement No. 157, Fair Value Measurements (“SFAS No. 157”).SFAS No. 157 provides guidance for using fair value to measure assets and liabilities.This statement clarifies the principle that fair value should be based on the assumptions that market participants would use when pricing an asset or liability.SFAS No. 157 establishes a fair value hierarchy, giving the highest priority to quoted prices in active markets and the lowest priority to unobservable data. This statement is effective in fiscal years beginning after November 15, 2007.The Operating Partnership believes that the adoption of this standard will not have a material effect on its consolidated financial statements. 9 In February 2007, the FASB issued Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS No. 159”).SFAS No. 159 expands opportunities to use fair value measurement in financial reporting and permits entities to choose to measure many financial instruments and certain other items at fair value.This Statement is effective for fiscal years beginning after November 15, 2007.The Operating Partnership has not decided if it will choose to measure any eligible financial assets and liabilities at fair value upon the adoption of this standard on January 1, 2008. (2)Significant Transactions (a) Acquisitions In April 2007, the Operating Partnership acquired Cardiff by the Sea Apartments located in Cardiff, California for approximately $72 million. The community, which is in Northern San Diego County, consists of 300 units and was built in 1986. In May 2007, the Operating Partnership acquired Canyon Oaks apartments, built in 2005, consisting of 250 units, located in San Ramon, California for approximately $64.3 million.The Operating Partnership also acquired Coldwater Canyon apartments for $8.3 million.Built in 1979, the property consists of 39 unit located in Studio City, California. In June 2007, the Operating Partnership acquired The Cairns, a 100-unit property built in 2005 and located in the Lake Union area of Seattle, for $28.1 million.In June 2007, the Operating Partnership entered into agreements to acquire ownership interests in two limited partnerships (one of the existing general partners is a related party) which collectively own the Thomas Jefferson Apartments.Thomas Jefferson, built in 1963, is a 156-unit community located in Sunnyvale, California.This transaction is expected to close in the third quarter of 2007.In June, the Operating Partnership acquired Magnolia Lane, built in 2001, for $5.4 million from a third-party.The property is a 32-unit community subject to a ground lease that expires in 64 years and is adjacent to Thomas Jefferson. (b) Dispositions The Operating Partnership sold six condominium units at Peregrine Point during the second quarter of 2007, and the two remaining units were sold in July of 2007. (c) Joint Ventures In the second quarter of 2007, the Operating Partnership recorded a promote fee of $0.3 million and equity income of $0.3 million from its investment in Fund I.Fund I is in the final stages of liquidation and no additional income is expected to be recorded in future periods. In May 2007, the Operating Partnership entered into a joint venture with the land owner of Hillsdale Garden Apartments, a 697-unit community located on a 30-acre land parcel in San Mateo, California.The Operating Partnership contributed its leasehold interest in the property for an 81.5% interest and the land owner contributed its fee interest for an 18.5% interest in the joint venture. (d) Debt and Financing Activities During April 2007, the Operating Partnership refinanced a mortgage loan for $35.7 million secured by the Tierra Vista community in the amount of $62.5 million, with a fixed interest rate of 5.47%, which matures in April 2017.In conjunction with this transaction the Operating Partnership settled its first $50 million forward-starting swap and received $1.3 million from the counterparty. The swap settlement reduced the effective interest rate on the new Tierra Vista mortgage loan to 5.19%. In June 2007, the Operating Partnership originated a mortgage loan secured by the Cardiff by the Sea community purchased in April 2007 in the amount of $42.2 million. The loan has a fixed interest rate of 5.71% and matures in June 2017. The Operating Partnership assumed a mortgage loan in conjunction with the acquisition of The Cairns community in the amount of $12.0 million, with a fixed interest rate of 5.5%, which matures in May 2014.Finally, the Operating Partnership refinanced $18.6 million of debt secured by the Highridge community with a $44.8 million fixed interest rate loan of 6.05%, which matures in June 2017. (e) Equity During the quarter, the Company sold 1,670,500 shares of its common stock for proceeds of $213.7 million, net of underwriting fees and expenses. The Company contributed the proceeds to the Operating Partnership. The Operating Partnership used the net proceeds from the stock offerings to pay down outstanding borrowings under the Operating Partnership’s lines of credit and to fund acquisition and development projects. 10 (f) Development The River Oaks and Hollywood predevelopment projects generated lease income totaling $1.3 million during the second quarter of 2007, which was recorded as lease income and included in interest and other income in the accompanying consolidated statements of operations.Interest expense will be not capitalized on these projects while they are leased, and depreciation expense will be recorded on these properties until the leases expire.Accumulated depreciation totaled $1.4 million for these projects as of June 30, 2007. (3) Investments The Operating Partnership has investments in a number of joint ventures, which are accounted for under the equity method.The following table details the Operating Partnership's investments (dollars in thousands): June 30, December 31, 2007 2006 Investments in joint ventures accounted for under the equity method of accounting: Limited partnership interest of 27.2% and general partner interest of 1% in Essex Apartment Value Fund II, L.P (Fund II) $ 59,298 $ 45,598 Preferred limited partnership interests in Mountain Vista Apartments, LLC (A) 1,182 6,806 Development joint ventures 8,871 7,547 69,351 59,951 Investments accounted for under the cost method of accounting: Series A Preferred Stock interest in Multifamily Technology Solutions, Inc. 500 500 Total investments $ 69,851 $ 60,451 (A) The investment is held in an entity that includes an affiliate of The Marcus & Millichap Company (“TMMC”).TMMC’s Chairman is also the Chairman of the Company. The combined summarized financial information of investments, which are accounted for under the equity method, is as follows (dollars in thousands). June 30, December 31, 2007 2006 Balance sheets: Real estate and real estate under development $ 578,075 $ 576,134 Other assets 24,792 20,681 Total assets $ 602,867 $ 596,815 Mortgage notes payable $ 316,960 $ 301,665 Other liabilities 15,999 74,793 Partners' capital 269,908 220,357 Total liabilities and partners' capital $ 602,867 $ 596,815 Operating Partnership's share of capital $ 69,351 $ 59,951 Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Statements of operations: Property revenues $ 10,697 $ 10,231 $ 22,835 $ 19,741 Property operating expenses (4,503) (4,353) (9,470) (8,508) Net operating income 6,194 5,878 13,365 11,233 Interest expense (3,236) (4,407) (7,254) (8,562) Depreciation and amortization (3,473) (2,937) (6,945) (5,822) Total net (loss) income $ (515) $ (1,466) $ (834) $ (3,151) Operating Partnership's share of operating net income (loss) 159 (374) 94 (816) Operating Partnership's gain on sale and gain on partial sale of it's interest 304 - 2,351 - Operating Partnership's share of equity income (loss) in co-investments $ 463 $ (374) $ 2,445 $ (816) 11 During the first quarter of 2007, the Operating Partnership made a $1.1 million contribution to a development with a joint venture partner, and as of June 30, 2007 the Operating Partnership has made contributions to three developments held by joint venture entities totaling $8.9 million.Two of the developments are located in the San Francisco Bay Area and one of the developments is located in Southern California.As of June 30, 2007, these developments are still in the predevelopment stage. During March 2007, the Mountain Vista Apartments, LLC, a joint venture that owns the Waterstone at Fremont apartments in Fremont, California, was recapitalized with the inclusion of a new joint venture partner, and as part of this transaction the Operating Partnership received $7.7 million in net distributions from the joint venture.The Operating Partnership accounted for this transaction as a partial sale of the Operating Partnership’s investment and recorded a gain of $2.0 million which is included in equity income in co-investments as a result of this transaction.As of June 30, 2007, the Operating Partnership’s carrying value of its remaining investment in the amended and restated Mountain Vista Apartments, LLC joint venture was $1.2 million. The Operating Partnership has an agreement to distribute to the general contractor of Mirabella apartments, 20% of the property’s cash flow after the Operating Partnership receives a 9% cumulative preferred return on its investment from operating cash flow and a 12% preferred return on its investment from capital transactions cash flow. To date no distribution has been made to the general contractor under this agreement. (4)Notes Receivable and Other Receivables from Related Parties Notes receivable and other receivables from related parties consist of the following as of June 30, 2007 and December 31, 2006 (dollars in thousands): June 30, December 31, 2007 2006 Related party receivables, unsecured: Loans to officers made prior to July 31, 2002, secured, bearing interest at 8% (repaid in March 2007) $ - $ 375 Other related party receivables, substantially due on demand 1,019 834 Total notes and other receivable from related parties $ 1,019 $ 1,209 Other related party receivables consist primarily of receivables from Fund I totaling $0.6 million as of June 30, 2007 and accrued management fees from Fund II totaling $0.4 million as of December 31, 2006. (5) Notes and Other Receivables Notes receivables secured by real estate, and other receivables consist of the following as of June 30, 2007 and December 31, 2006 (dollars in thousands): June 30, December 31, 2007 2006 Note receivable, secured, bearing interest at 12%, due June 2008 $ 2,193 $ 2,193 Note receivable, secured, bearing interest at LIBOR + 3.69%, due June 2009 7,349 7,309 Note receivable, secured, bearing interest at LIBOR + 4.65%, due November 2008 9,183 7,807 Note receivable, secured, bearing interest at LIBOR + 4.75%, due March 2012 7,002 - Other receivables 887 886 Total notes and other receivables $ 26,614 $ 18,195 (6) Related Party Transactions Management and other fees from affiliates includes property management, asset management, development and redevelopment fees from related parties of $1.4 million and $0.8 million for the three months ended June 30, 2007 and 2006, respectively, and $2.4 and $1.7 million for the six months ended June 30, 2007 and 2006, respectively. The Company’s Chairman, George Marcus, is also the Chairman of TMMC, which is a real estate brokerage firm. The Operating Partnership paid brokerage commissions on the sale of real estate totaling $0 and $0.8 million during the three months ended June 30, 2007 and 2006, respectively, and $1.3 million and $0.8 million, respectively, during the six months ended June 30, 2007 and 2006, respectively. 12 (7)Segment Information The Operating Partnership defines its reportable operating segments as the three geographical regions in which its properties are located: Southern California, Northern California and Seattle Metro. Excluded from segment revenues are properties outside of these regions including properties in Portland, Oregon and Houston, Texas, management and other fees from affiliates, and interest and other income. Non-segment revenues and net operating income included in the following schedule also consist of revenue generated from commercial properties, recreational vehicle parks, and manufactured housing communities. Other non-segment assets include investments, real estate under development, cash, notes receivable, other assets and deferred charges.The revenues, net operating income, and assets for each of the reportable operating segments are summarized as follows for the three months ended June 30, 2007 and 2006 (dollars in thousands): Three Months Ended June 30, 2007 2006 Revenues: Southern California $ 53,781 $ 48,867 Northern California 23,788 18,056 Seattle Metro 15,850 13,621 Other Regions 3,288 3,173 Total property revenues $ 96,707 $ 83,717 Net operating income: Southern California $ 36,946 $ 33,244 Northern California 15,521 12,233 Seattle Metro 10,413 8,634 Other Regions 1,752 1,199 Total net operating income 64,632 55,310 Depreciation and amortization: Southern California (12,328) (10,850) Northern California (6,306) (4,160) Seattle Metro (3,604) (3,294) Other Regions (2,928) (1,603) (25,166) (19,907) Interest expense: Southern California (7,492) (6,768) Northern California (4,631) (4,541) Seattle Metro (1,721) (1,867) Other Regions (6,647) (5,743) (20,491) (18,919) Amortization of deferred financing costs (678) (497) General and administrative (6,008) (4,980) Other expenses - (800) Management and other fees from affiliates 1,354 830 Interest and other income 2,865 648 Equity income (loss) in co-investments 463 (374) Minority interests (1,189) (1,204) Income tax provision - (138) Income before discontinued operations $ 15,782 $ 9,969 13 The revenues, net operating income, and assets for each of the reportable operating segments are summarized as follows for the six months ended June 30, 2007 and 2006 (dollars in thousands): Six Months Ended June 30, 2007 2006 Revenues: Southern California $ 105,744 $ 97,230 Northern California 45,656 35,500 Seattle Metro 30,894 26,892 Other Regions 6,567 6,329 Total property revenues $ 188,861 $ 165,951 Net operating income: Southern California $ 72,817 $ 66,089 Northern California 30,162 23,760 Seattle Metro 20,354 16,891 Other Regions 2,621 1,974 Total net operating income 125,954 108,714 Depreciation and amortization: Southern California (23,673) (21,257) Northern California (12,481) (8,236) Seattle Metro (7,073) (6,445) Other Regions (3,616) (3,289) (46,843) (39,227) Interest expense: Southern California (14,081) (13,123) Northern California (9,133) (9,201) Seattle Metro (3,445) (3,421) Other Regions (12,098) (11,585) (38,757) (37,330) Amortization of deferred financing costs (1,355) (1,192) General and administrative (12,104) (9,879) Other expenses - (1,770) Management and other fees from affiliates 2,394 1,654 Interest and other income 5,047 3,042 Equity income (loss) in co-investments 2,445 (816) Minority interests (2,359) (2,511) Income tax provision - (175) Income before discontinued operations $ 34,422 $ 20,510 June 30, December 31, 2007 2006 Assets: Southern California $ 1,335,370 $ 1,244,037 Northern California 698,956 565,405 Seattle Metro 346,691 317,848 Other Regions 78,520 76,882 Net real estate assets 2,459,537 2,204,172 Non-segment assets 333,938 281,668 Total assets $ 2,793,475 $ 2,485,840 14 (8)Net Income Per Common Unit (Amounts in thousands, except per unit data) Three Months Ended Three Months Ended June 30, 2007 June 30, 2006 Weighted- Per Weighted- Per average Common average Common Common Unit Common Unit Income Units Amount Income Units Amount Basic: Income from continuing operations available to common units $ 10,913 26,983 $ 0.41 $ 6,921 25,236 $ 0.28 Income from discontinued operations 303 26,983 0.01 17,481 25,236 0.69 11,216 $ 0.42 24,402 $ 0.97 Effect of Dilutive Securities (1) - 610 - 461 Diluted: Income from continuing operations available to common units 10,913 27,593 $ 0.40 6,921 25,697 $ 0.27 Income from discontinued operations 303 27,593 0.01 17,481 25,697 0.68 $ 11,216 $ 0.41 $ 24,402 $ 0.95 Six Months Ended Six Months Ended June 30, 2007 June 30, 2006 Weighted Per Weighted Per Average Common Average Common Common Unit Common Unit Income Units Amount Income Units Amount Basic: Income from continuing operations available to common units $ 24,751 26,471 $ 0.94 $ 14,414 25,201 $ 0.57 Income from discontinued operations 25,541 26,471 0.96 21,000 25,201 0.84 50,292 $ 1.90 35,414 $ 1.41 Effect of Dilutive Securities (1) - 722 - 428 Diluted: Income from continuing operations available to common units 24,751 27,192 $ 0.91 14,414 25,629 $ 0.56 Income from discontinued operations 25,541 27,192 0.94 21,000 25,629 0.82 $ 50,292 $ 1.85 $ 35,414 $ 1.38 The Operating Partnership has the ability and intent to redeem Down REIT Limited Partnership units for cash and does not consider them to be common unit equivalents. (1) On or after November 1, 2020, the holders of the $225 million exchangeable notes may exchange, at the then applicable exchange rate, the notes for cash and, at Essex’s option, a portion of the notes may be exchanged for Essex common stock; the original exchange rate was $103.25 per share of Essex common stock.The exchangeable notes will also be exchangeable prior to November 1, 2020, but only upon the occurrence of certain specified events.During the six months ended June 30, 2007 the weighted average common stock price exceeded the current strike price and therefore common stock issuable upon exchange of the exchangeable notes was included in the diluted share count.The treasury method was used to determine the shares to be added to the denominator for the calculation of earnings per diluted share. Stock options of 4,000 and 19,148 for the three months ended June 30, 2007 and 2006, respectively, and 2,500 and 10,704 for the six months ended June 30, 2007 and 2006, respectively, were not included in the diluted earnings per unit calculation because the exercise price of the options were greater than the average market price of the common unit for the three and six months ended and, therefore, were anti-dilutive. The 5,980,000 shares of Series G cumulative convertible preferred stock have been excluded from diluted earnings per unit for the three and six months ended June 30, 2007 as the effect was anti-dilutive. (9) Derivative Instruments and Hedging Activities As of June 30, 2007 the Operating Partnership had entered into nine forward-starting interest rate swaps totaling a notional amount of $450 million with interest rates ranging from 4.9% to 5.9% and settlements dates ranging from April 2008 to October 2011.These derivatives qualify for hedge accounting and will economically hedge the cash flows associated with the refinancing of debt that matures between April 2008 and October 2011.The fair value of the derivatives increased $15.1 million during the six months ended June 30, 2007 to a value of $12.8 million as of June 30, 2007, and the derivative asset was recorded in prepaid and other assets in the Operating Partnership’s consolidated financial statements.The changes in the fair values of the derivatives are reflected in accumulated other comprehensive income (loss) in the Operating Partnership’s consolidated financial statements.No hedge ineffectiveness on cash flow hedges was recognized during the six months ended June 30, 2007 and 2006. 15 During April 2007, the Operating Partnership refinanced a mortgage loan for $35.7 million secured by the Tierra Vista property in the amount of $62.5 million, with a fixed interest rate of 5.47%, which matures in April 2017.In conjunction with this transaction the Operating Partnership settled its first $50 million forward-starting swap and received $1.3 million from the counterparty.The settlement of the swap was deemed effective and reduces the effective interest rate on the new Tierra Vista mortgage loan to 5.19% through the periodic amortization of the realized gain from accumulated other comprehensive income to interest expense. (10) Discontinued Operations In the normal course of business, the Operating Partnership will receive offers for sale of its properties, either solicited or unsolicited. For those offers that are accepted, the prospective buyer will usually require a due diligence period before consummation of the transaction.It is not unusual for matters to arise that result in the withdrawal or rejection of the offer during this process.Essex classifies real estate as "held for sale" when all criteria under SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" (“SFAS 144”) have been met. In January 2006, the Operating Partnership sold Vista Capri East and Casa Tierra apartment communities for approximately $7.0 million and in March 2006, the Operating Partnership sold Diamond Valley, a Recreational Vehicle Park, for approximately $1.3 million.The total combined gain was $3.1 million.The Operating Partnership has recorded the gain on sale and operations for the three properties as part of discontinued operations in the accompanying consolidated statements of operations. In June 2006, the unconsolidated joint venture property, Vista Pointe, a 286-unit apartment community located in Anaheim, California, was sold for approximately $46 million. The Operating Partnership’s share of the proceeds from the transaction totaled $19.3 million, resulting in an $8.8 million gain on the sale, and an additional $8.2 million for fees and a promote distribution. The Operating Partnership has recorded the ground lease income and all related gains and fees from the Vista Pointe joint venture as part of discontinued operations in the accompanying consolidated statements of operations. During the first and second quarter of 2007, the Operating Partnership sold 13 and 6 condominium units at the Peregrine Point property and recorded a gain of approximately $0.6 million and $0.3 million net of taxes and expenses, respectively.Starting in the third quarter of 2006, the Operating Partnership has been selling condominiums at Peregrine Point, and the 2 unsold units as of June 30, 2007 were sold in July 2007.The Operating Partnership has recorded the gain on sale of condominiums and operations for Peregrine Point apartments as part of discontinued operations in the accompanying consolidated statements of operations. As of December 31, 2006, City Heights Apartments, a 687-unit community located in Los Angeles was classified as held for sale, and during February 2007 the property was sold to a third-party for $120 million.The Operating Partnership’s share of the proceeds from the sale totaled $33.9 million, resulting in a $13.7 million gain on sale to the Operating Partnership, and an additional $10.3 million for fees from the City Heights joint venture partner are included in discontinued operations in the accompanying consolidated statements of operations. The components of discontinued operations are outlined below and include the results of operations for the respective periods that the Operating Partnership owned such assets, as described above. Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Rental revenues $ - $ 2,939 $ 1,355 $ 5,968 Interest and other income - 6 290 6 Revenues - 2,945 1,645 5,974 Property operating expenses - (1,083) (535) (2,282) Interest expense - (579) (416) (1,158) Depreciation and amortization - (768) (41) (1,539) Minority interests - (174) - (316) Expenses - (2,604) (992) (5,295) Gain on sale of real estate 303 8,800 79,222 11,862 Equity income co-investments - 119 - 238 Promote interest and fees - 8,221 10,290 8,221 Minority interests - City Heights - - (64,624) - Net gain on sale of real estate 303 17,140 24,888 20,321 Income from discontinued operations $ 303 $ 17,481 $ 25,541 $ 21,000 16 (11)Commitments and Contingencies The Operating Partnership is subject to various lawsuits in the normal course of its business operations.Such lawsuits are not expected to have a material adverse effect on the Operating Partnership’s financial condition, results of operations or cash flows. Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our Consolidated Condensed Financial Statements and accompanying Notes thereto included elsewhere herein and with our 2006 Annual Report on Form10-K for the year ended December 31, 2006 and our Current Report on Form10-Q for the quarter ended June 30, 2007. The Operating Partnership acquires, develops, redevelops and manages apartment communities in selected residential areas located primarily in the West Coast of the United States.The Company is a self-administered and self-managed REIT that owns all of its interests in its real properties, directly or indirectly, through the Operating Partnership.Our investment strategy has two components:constant monitoring of existing markets, and evaluation of new markets to identify areas with the characteristics that underlie rental growth.Our strong financial condition supports our investment strategy by enhancing our ability to quickly shift our acquisition, development, and disposition activities to markets that will optimize the performance of the portfolio. As of June 30, 2007, we had ownership interests in 136 apartment communities, comprising 27,808 apartment units.Our apartment communities are located in the following major West Coast regions: Southern California (Ventura, Los Angeles, Santa Barbara, Orange, Riverside and San Diego counties) Northern California (the San Francisco Bay Area) SeattleMetro (Seattle metropolitan area) Other Regions (Portland metropolitan area, and Houston, Texas) As of June 30, 2007, we also had ownership interests in five commercial investments (with approximately 463,840 square feet), two recreational vehicle parks (comprising 338 spaces) and one manufactured housing community (containing 157 sites). As of June 30, 2007, our consolidated development pipeline was comprised of three development projects, seven predevelopment projects, and three Taxable REIT Subsidiary (TRS) projects, aggregating 2,720 units, with total incurred costs of $161.7 million, and estimated remaining project costs of approximately $689.9 million for total estimated project costs of $851.6 million. The Operating Partnership’s consolidated apartment communities are as follows: As of June 30, 2007 As of June 30, 2006 Apartment Homes % Apartment Homes % Southern California 12,725 52% 12,270 54% Northern California 5,805 23% 4,621 20% Seattle Metro 5,005 20% 4,905 21% Other Regions 1,177 5% 1,177 5% Total 24,712 100% 22,973 100% Comparison of the Three Months Ended June 30, 2007 to the Three Months Ended June 30, 2006 Our average financial occupancies for the Operating Partnership’s stabilized apartment communities or “Quarterly Same-Properties” (stabilized properties consolidated by the Operating Partnership for the three months ended June 30, 2007 and 2006) decreased 90 basis points to 95.9% as of June 30, 2007 from 96.8% as of June 30, 2006 for the Quarterly Same-Properties.Financial occupancy is defined as the percentage resulting from dividing actual rental revenue by total possible rental revenue. Actual rental revenue represents contractual rental revenue pursuant to leases without considering delinquency and concessions. Total possible rental revenue represents the value of all apartment units, with occupied units valued at contractual rental rates pursuant to leases and vacant units valued at estimated market rents. We believe that financial occupancy is a meaningful measure of occupancy because it considers the value of each vacant unit at its 17 estimated market rate. Financial occupancy may not completely reflect short-term trends in physical occupancy and financial occupancy rates as disclosed by other REITs may not be comparable to our calculation of financial occupancy. The regional breakdown of the Operating Partnership’s Quarterly Same-Property portfolio for financial occupancy for the quarter ended June 30, 2007 and 2006 is as follows: Three months ended June 30, 2007 2006 Southern California 95.4% 96.1% Northern California 97.0% 98.2% Seattle Metro 96.6% 97.6% Other Regions 95.4% 96.6% The following table illustrates a breakdown of these revenue amounts, including revenues attributable to the Quarterly Same-Properties. Three Months Ended Number of June 30, Dollar Percentage Properties 2007 2006 Change Change Property Revenues(dollars in thousands) Same-Properties: Southern California 56 $ 46,027 $ 43,592 $ 2,435 5.6 % Northern California 16 14,862 13,660 1,202 8.8 Seattle Metro 22 13,944 12,471 1,473 11.8 Other Regions 5 2,686 2,550 136 5.3 Total Same-Property revenues 99 77,519 72,273 5,246 7.3 Non-Same Property Revenues (1) 19,188 11,444 7,744 67.7 Total property revenues $ 96,707 $ 83,717 $ 12,990 15.5 % (1) Includes properties acquired after April 1, 2006, eleven redevelopment communities, three office buildings and one development community. Quarterly Same-Property Revenues increased by $5.2 million or 7.3% to $77.5 million in the second quarter of 2007 from $72.3 million in the second quarter of 2006.The increase in the second quarter of 2007 was primarily attributable to an increase in scheduled rents of $5.7 million or 8.0% compared to the second quarter of 2006.Average rental rates for Quarterly Same-Property communities were $1,280 per unit in the second quarter of 2007 compared to $1,187 per unit in the second quarter of 2006.The decline in occupancy decreased revenues by $0.8 million.Other income increased $0.5 million quarter over quarter.Delinquency and rent concessions were consistent between quarters. Quarterly Non-Same Property Revenues increased by $7.8 million or 67.7% to $19.2 million in the second quarter of 2007 from $11.4 million in the second quarter of 2006.The increase was primarily due to ten communities acquired since April 1, 2006 and eleven communities that are in redevelopment. Total Expenses increased $10.9 million or 14.8% to $84.4 million in the second quarter of 2007 from $73.5 million in the second quarter of 2006.Property operating expenses increased by $3.7 million or 12.9% for the quarter, which is primarily due to the acquisition of ten communities since April 1, 2006 and annual increases in property salaries and real estate taxes.Depreciation expense increased by $5.3 million or 26.4% for the second quarter of 2007, due to the acquisition of ten properties since April 2006 and recording depreciation expense for the River Oaks and Hollywood commercial buildings.General and administrative costs increased $1.0 million primarily due to an increase in costs related to employees working on Fund II development and redevelopment projects that can not be capitalized by the Operating Partnership of approximately $0.4 million, a 7% increase the in number of employees, and annual increases in salaries. Other expenses of $0.8 million for the second quarter of 2006 related to an impairment charge resulting from a write-down of a property in Houston, Texas. Interest and other income increased by $2.2 million in the second quarter of 2007 due to an increase in interest income of $0.8 million resulting mainly from an increase in outstanding structured finance loans, and an increase in lease income of $1.3 million resulting from the income generated from the River Oaks and Hollywood commercial buildings. 18 Equity income (loss) in co-investments increased by $0.8 million during the second quarter of 2007 due primarily to the recording of $0.3 million of equity income from Fund I, and $0.2 million in preferred interest received from the Mountain Vista, LLC joint venture.The Operating Partnership recorded a loss of $0.4 million on its investment in Fund II during the second quarter of 2006, and net income from Fund II for the second quarter ended 2007 was approximately breakeven. Income from discontinued operations for the second quarter of 2007 includes the net gain on sale of 6 condominiums at Peregrine Point condominiums for $0.3 million.During the second quarter of 2006, the Operating Partnership recorded a gain of $8.8 million from the sale of the Vista Pointe joint venture property and $8.2 million in fees. Comparison of the Six Months Ended June 30, 2007 to the Six Months Ended June 30, 2006 Our average financial occupancies for the Operating Partnership’s stabilized apartment communities or “2007/2006 Same-Properties” (stabilized properties consolidated by the Operating Partnership for the six months ended June 30, 2007 and 2006) decreased 80 basis points to 95.8% as of June 30, 2007 from 96.6% as of June 30, 2006. The regional breakdown of the Operating Partnership’s 2007/2006 Same-Property portfolio for financial occupancy for the six months ended June 30, 2007 and 2006 is as follows: Six Months Ended June 30, 2007 2006 Southern California 95.6% 96.2% Northern California 96.2% 97.4% Seattle Metro 96.2% 97.1% Other Regions 95.2% 96.1% The following table illustrates a breakdown of these revenue amounts, including revenues attributable to the six-month 2007/2006 Same-Properties. Six Months Ended Number of June 30, Dollar Percentage Properties 2007 2006 Change Change Property Revenues(dollars in thousands) 2007/2006 Same-Properties: Southern California 56 $ 91,828 $ 86,770 $ 5,058 5.8 % Northern California 16 29,233 26,851 2,382 8.9 Seattle Metro 22 27,449 24,589 2,860 11.6 Other Regions 5 5,325 5,022 303 6.0 Total 2007/2006 Same-Property revenues 99 153,835 143,232 10,603 7.4 2007/2006 Non-Same Property Revenues (1) 35,026 22,719 12,307 54.2 Total property revenues $ 188,861 $ 165,951 $ 22,910 13.8 % (1) Includes properties acquired after January 1, 2006, eleven redevelopment communities, three office buildings, and one development community. 2007/2006 Same-Property Revenues increased by $10.6 million or 7.4% to $153.8 million for the six months ended 2007 from $143.2 million for the six months ended 2006.The increase was primarily attributable to an increase in scheduled rents of $11.7 million or 8.3% compared to 2006.Average rental rates for 2007/2006 Same-Property communities were $1,271 per unit for the six months ended June 30, 2007 compared to $1,175 per unit for the six months ended June 30, 2006.The decline in occupancy decreased revenues by $1.7 million.Other income increased $1.2 million and delinquency and rent concessions were consistent between periods. 2007/2006 Non-Same Property Revenues increased by $12.3 million or 54.2% to $35.0 million for the six months ended June 30, 2007 from $22.7 million for the six months ended June 30, 2006.The increase was primarily due to ten communities acquired since January 1, 2006 and eleven communities that are in redevelopment. Total Expenses increased $15.3 million or 10.4% to $162.0 million for the six months ended June 30, 2007 from $146.7 million for the six months ended June 30, 2006.Property operating expenses increased by $5.7 million or 9.9% for the six months ended June 30, 2007, which is primarily due to the acquisition of ten communities and annual increases in property salaries and real estate taxes.Depreciation expense increased by $7.6 million or 19.4% for the six months ended June 30, 19 2007, due to the acquisition of ten properties after January 1, 2006 and recording depreciation expense for the River Oaks and Hollywood commercial buildings.General and administrative costs increased $2.2 million primarily due to an increase in costs related to employees working on Fund II development and redevelopment projects that can not be capitalized by the Operating Partnership of approximately $0.7 million, 8.5% increase in the number of employees and annual increase in salaries. Other expenses of $1.8 million for the six months ended June 30, 2006 relate to $1.0 million in pursuit costs related to the Operating Partnership’s attempt to acquire the Town & Country REIT in the first quarter of 2006, and an impairment charge recorded for $0.8 million resulting from a write-down of a property in Houston, Texas in the second quarter of 2006. Interest and other income increased by $2.0 million for the six months ended June 30, 2007 due to an increase in interest income of $1.3 million resulting mainly from an increase in outstanding structured finance loans, and in increase in lease income of $2.4 million resulting from the income generated from the River Oaks and Hollywood commercial buildings.During 2006, the Operating Partnership recorded a non-recurring gain of $1.7 million in sales of marketable securities. Equity income (loss) in co-investments increased by $3.3 million during the six months ended June 30, 2007 due primarily to the recording of $2.0 million from the partial sale of the Operating Partnership’s interest in the Mountain Vista, LLC joint venture in and $0.2 million in preferred interest on this investment.The 2007 increase also relates to $0.3 million of equity income recorded from Fund I.The Operating Partnership recorded a loss of $0.8 million on its investment in Fund II during the six months ended June 30, 2006, and net income from Fund II for the six months ended June 30, 2007 was approximately breakeven. Income from discontinued operations for the six months ended June 30, 2007 includes the sale of the City Heights joint venture property for a gain of $13.7 million, net of minority interest, and $10.3 million in fees, and the net gain on sale of 19 Peregrine Point condominiums for $0.9 million.During the six months ended June 30, 2006, income from discontinued operations included a gain of $8.8 million from the sale of the Vista Pointe joint venture property and $8.2 million in fees, and a gain of $3.1 million on the sales of Vista Capri East, Casa Tierra, and Diamond Valley properties. Liquidity and Capital Resources Standard and Poor's rating has issued a corporate credit rating of BBB/Stable for Essex Portfolio, L.P. and Essex Property Trust, Inc. At June 30, 2007, the Operating Partnership had $12.6 million of unrestricted cash and cash equivalents.We believe that cash flows generated by our operations, existing cash balances, availability under existing lines of credit, access to capital markets and the ability to generate cash from the disposition of real estate are sufficient to meet all of our reasonably anticipated cash needs during 2007.The timing, source and amounts of cash flows provided by financing activities and used in investing activities are sensitive to changes in interest rates and other fluctuations in the capital markets environment, which can affect our plans for acquisitions, dispositions, development and redevelopment activities. The Operating Partnership has a $200 million unsecured line of credit and, as of June 30, 2007, there was no balance on the line. This facility matures in March 2009, with an option for a one-year extension. The underlying interest rate on this line is based on a tiered rate structure tied to rating on the credit facility (currently BBB-) LIBOR plus 0.8%.The Operating Partnership also has a $100 million credit facility from Freddie Mac, which is secured by eight apartment communities.As of June 30, 2007, we had $37 million outstanding under this line of credit, which bears an average interest rate of 5.8% and matures in January 2009. The underlying interest rate on this line is between 55 and 59 basis points over the Freddie Mac Reference Rate.Fund II has a credit facility aggregating $21 million.This line bears interest at LIBOR plus 0.875%, and matures on May 30, 2008.During the first quarter of 2007, the Company filed a new shelf registration statement with the SEC, allowing the Company to sell an undetermined number or amount of certain equity and debt securities as defined in the prospectus. During March 2007, the Operating Partnership entered into an unsecured revolving line of credit for $10 million with a commercial bank.At June 30, 2007 there was no balance on the revolving line of credit and any future borrowings will be due at maturity in March 2008. Borrowing under this revolving line of credit bears an interest rate at the bank’s Prime Rate less 2.0%.The line is used to fund short-term working capital needs. During the second quarter of 2007, the Company issued and sold approximately 170,500 shares of common stock for $21.8 million, net of fees and commissions, under its Controlled Equity Offering program. Under this program, the Company may from time to time sell shares of common stock into the existing trading market at current market prices, and the net proceeds were contributed to the Operating Partnership. The 20 Operating Partnership used the net proceeds from such sales to primarily fund the development and redevelopment pipelines. On May 3, 2007, the Company sold 1,500,000 shares of its common stock for proceeds of $191.9 million, net of underwriter fees and expenses. The Operating Partnership will use the net proceeds from the common stock sales to pay down outstanding borrowings under the Operating Partnership’s lines of credit, to fund real estate investments and for general corporate purposes. The Company sold 5,980,000 shares of 4.875% Series G Cumulative Convertible Preferred Stock for gross proceeds of $149.5 million during the third quarter of 2006.The proceeds were contributed to the Operating Partnership in exchange for preferred equity in the Operating Partnership. Holders may convert Series G Preferred Stock into shares of the Company’s common stock subject to certain conditions.The conversion rate was initially .1830 shares of common stock per the $25 share liquidation preference, which is equivalent to an initial conversion price of approximately $136.62 per share of common stock (the conversion rate will be subject to adjustment upon the occurrence of specified events).The conversion rate is currently .1831 shares of common stock per $25 per share liquidation preference.On or after July 31, 2011, the Company may, under certain circumstances, cause some or all of the Series G Preferred Stock to be converted into shares of common stock at the then prevailing conversion rate. The Operating Partnership has $225 million of outstanding exchangeable senior notes (the “Notes”) with a coupon of 3.625% due 2025. The Notes are senior unsecured obligations of the Operating Partnership, and are fully and unconditionally guaranteed by the Company.On or after November 1, 2020, the Notes will be exchangeable at the option of the holder into cash and, in certain circumstances at Essex’s option, shares of the Company’s common stock at an initial exchange price of $103.25 per share subject to certain adjustments.The Notes will also be exchangeable prior to November 1, 2020, but only upon the occurrence of certain specified events.On or after November 4, 2010, the Operating Partnership may redeem all or a portion of the Notes at a redemption price equal to the principal amount plus accrued and unpaid interest (including additional interest, if any).Note holders may require the Operating Partnership to repurchase all or a portion of the Notes at a purchase price equal to the principal amount plus accrued and unpaid interest (including additional interest, if any) on the Notes on November 1, 2010, November 1, 2015 and November 1, 2020. As of June 30, 2007, our mortgage notes payable totaled $1.2 billion which consisted of $1.0 billion in fixed rate debt with interest rates varying from 4.86% to 8.18% and maturity dates ranging from 2007 to 2018 and $195.5 million of tax-exempt variable rate demand bonds with a weighted average interest rate of 4.9%. The tax-exempt variable rate demand bonds have maturity dates ranging from 2020 to 2039, and are subject to interest rate caps. The Company pays quarterly dividends from cash available for distribution. Until it is distributed, cash available for distribution is invested by the Operating Partnership primarily in short-term investment grade securities or is used by the Operating Partnership to reduce balances outstanding under its line of credit. Derivative Activity As of June 30, 2007 the Operating Partnership had entered into nine forward-starting interest rate swaps totaling a notional amount of $450 million with interest rates ranging from 4.9% to 5.9% and settlements dates ranging from April 2008 to October 2011.These derivatives qualify for hedge accounting and will economically hedge the cash flows associated with the refinancing of debt that matures between April 2008 and October 2011.The fair value of the derivatives increased $15.1 million during the six months ended June 30, 2007 to a value of $12.8 million as of June 30, 2007, and the derivative asset was recorded in prepaid and other assets in the Operating Partnership’s consolidated financial statements.The changes in the fair values of the derivatives are reflected in accumulated other comprehensive income (loss) in the Operating Partnership’s consolidated financial statements.No hedge ineffectiveness on cash flow hedges was recognized during the quarter ended June 30, 2007 and 2006. During April 2007, the Operating Partnership refinanced a mortgage loan for $35.7 million secured by the Tierra Vista property in the amount of $62.5 million, with a fixed interest rate of 5.47%, which matures in April 2017.In conjunction with this transaction the Operating Partnership settled its first $50 million forward-starting swap and received $1.3 million from the counterparty.The settlement of the swap was deemed effective and reduces the effective interest rate on the new Tierra Vista mortgage loan to 5.19%. Development and Predevelopment Pipeline The Operating Partnership defines development activities as new properties that are being constructed, or are newly constructed and, in the case of development communities, are in a phase of lease-up and have not yet reached stabilized operations; or, in the case of TRS development projects, have not yet been sold. As of June 30, 2007, excluding 21 development projects owned by Fund II, the Operating Partnership had three development projects comprised of 713 units for an estimated cost of $219.1 million, of which $151.3 million remains to be expended. The Operating Partnership defines the predevelopment pipeline as new properties in negotiation or in the entitlement process with a high likelihood of becoming development activities.As of June 30, 2007, the Operating Partnership had development communities aggregating 1,936 units that were classified as predevelopment projects.The estimated total cost of the predevelopment pipeline at June 30, 2007 is $605.1 million, of which $518.2 million remains to be expended.The Operating Partnership had other development projects owned by TRS entities that are under development aggregating 71 units as of June 30, 2007. The estimated total cost of the other development projects at June 30, 2007 is $27.4 million, of which $20.4 million remains to be expended. The Operating Partnership expects to fund the development pipeline by using a combination of some or all of the following sources: its working capital, amounts available on its lines of credit, net proceeds from public and private equity and debt issuances, and proceeds from the disposition of properties, if any. Redevelopment The Operating Partnership defines redevelopment activities as existing properties owned or recently acquired, which have been targeted for additional investment by the Operating Partnership with the expectation of increased financial returns through property improvement.The Operating Partnership’s redevelopment strategy strives to improve the financial and physical aspects of the Operating Partnership’s redevelopment apartment communities and to target a 10 percent return on the incremental renovation investment.Many of the Operating Partnership’s properties are older and in excellent neighborhoods, providing lower density with large floor plans that represent attractive redevelopment opportunities.During redevelopment, apartment units may not be available for rent and, as a result, may have less than stabilized operations.As of June 30, 2007, the Operating Partnership had fourteen major redevelopment communities aggregating 3,999 apartment units with estimated redevelopment costs of $138.8 million, of which approximately $92.0 million remains to be expended.These amounts exclude redevelopment projects owned by Fund II. Alternative Capital Sources Fund II has eight institutional investors, including the Operating Partnership, with combined partner equity commitments of $265.9 million. Essex has committed $75.0 million to Fund II, which represents a 28.2% interest as general partner and limited partner. Fund II utilizes leverage equal to approximately 60% of the estimated value of the underlying real estate.Fund II invested in apartment communities in the Operating Partnership’s targeted West Coast markets and, as of June 30, 2007, owned 11 apartment communities and three development projects.Essex records revenue for its asset management, property management, development and redevelopment services when earned, and promote income if Fund II exceeds certain financial return benchmarks. Contractual Obligations and Commercial Commitments The following table summarizes the maturation or due dates of our contractual obligations and other commitments at June 30, 2007, and the effect these obligations could have on our liquidity and cash flow in future periods: 2008 and 2010 and (In thousands) 2007 2009 2011 Thereafter Total Mortgage notes payable $ 14,177 $ 136,875 $ 310,192 $ 740,878 $ 1,202,122 Exchangeable bonds - - - 225,000 225,000 Lines of credit - 37,000 - - 37,000 Interest on indebtedness 41,055 110,704 64,357 208,158 424,274 Development commitments 61,300 90,400 - - 151,700 Redevelopment commitments 38,560 53,443 - - 92,003 Essex Apartment Value Fund II, L.P. capital commitment - 13,383 - - 13,383 $ 155,092 $ 441,805 $ 374,549 $ 1,174,036 $ 2,145,482 Critical Accounting Policies and Estimates The preparation of consolidated financial statements, in accordance with U.S. generally accepted accounting principles requires the Operating Partnership to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and related disclosures of contingent assets and liabilities. We define critical accounting policies as those accounting policies that require our management to exercise their most difficult, subjective and complex judgments. 22 Our critical accounting policies relate principally to the following key areas: (i) consolidation under applicable accounting standards of various entities; (ii) assessing the carrying values of our real estate properties and investments in and advances to joint ventures and affiliates; (iii) internal cost capitalization; and (iv) qualification as a REIT. The Operating Partnership bases its estimates on historical experience, current market conditions, and on various other assumptions that are believed to be reasonable under the circumstances. Actual results may differ from those estimates made by management. The Operating Partnership’s critical accounting policies and estimates have not changed materially from information reported in Note 2, “Summary of Critical and Significant Accounting Policies,” in the Operating Partnership’s Annual Report on Form 10-K for the year ended December 31, 2006. Forward Looking Statements Certain statements in this "Management's Discussion and Analysis of Financial Condition and Results of Operations," and elsewhere in this quarterly report on Form 10-Q which are not historical facts may be considered forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities and Exchange Act of 1934, as amended, including statements regarding the Operating Partnership's expectations, hopes, intentions, beliefs and strategies regarding the future. Forward looking statements include statements regarding the anticipated total projected costs and investment returns ofacquisition, redevelopment, and development projects, the anticipated timing of the completion and stabilization of development and redevelopment projects, the expected timing of the completion of the Thomas Jefferson transaction,the size and cost of the predevelopment pipeline, beliefs as to the adequacy of future cash flows to meet anticipated cash needs, and the anticipated performance of existing properties. Such forward-looking statements involve known and unknown risks, uncertainties and other factors including, but not limited to, that the Operating Partnership will fail to achieve its business objectives, that the total projected costs of current development and redevelopment projects will exceed expectations, that development and redevelopment projects and acquisitions will fail to meet expectations, that future cash flows will be inadequate to meet operating requirements and/or will be insufficient to provide for dividend payments in accordance with REIT requirements, that the Operating Partnership's partners in Fund II fail to fund capital commitments as contractually required, that there may be a downturn in the markets in which the Operating Partnership's properties are located, that the terms of any refinancing may not be as favorable as the terms of existing indebtedness, as well as those risks, special considerations, and other factors discussed under the caption "Potential Factors Affecting Future Operating Results" below and those discussed in Item 1A, “Risk Factors,” of the Operating Partnership's Annual Report on Form 10-K for the year ended December 31, 2006, and those other risk factors and special considerations set forth in the Operating Partnership's other filings with SEC which may cause the actual results, performance or achievements of the Operating Partnership to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.All forward-looking statements and reasons why results may differ included in this Form 10-Q are made as of the date hereof, and we assume no obligation to update any such forward-looking statement or reason why actual results may differ. Potential Factors Affecting Future Operating Results Many factors affect the Operating Partnership’s actual financial performance and may cause the Operating Partnership’s future results to be different from past performance or trends.These factors include those set forth under the caption “Risk Factors” in Item 1A of the Operating Partnership’s Annual Report on Form 10-K for the year ended December 31, 2006 and the following: Development and Redevelopment Activities The Operating Partnership pursues apartment communities and development and redevelopment projects from time to time. These projects generally require various government and other approvals, the receipt of which cannot be assured. The Operating Partnership's development and redevelopment activities generally entail certain risks, including the following: ·funds may be expended and management's time devoted to projects that may not be completed; ·construction costs of a project may exceed original estimates possibly making the project economically unfeasible; ·projects may be delayed due to, among other things, adverse weather conditions, entitlement andgovernment regulation; ·occupancy rates and rents at a completed project may be less than anticipated; and ·expenses at a completed development project may be higher than anticipated. 23 These risks may reduce the funds available for distribution to the Operating Partnership's stockholders. Further, the development and redevelopment of properties is also subject to the general risks associated with real estate investments. Interest Rate Fluctuations The Operating Partnership monitors changes in interest rates and believes that it is well positioned from both a liquidity and interest rate risk perspective.The immediate effect of significant and rapid interest rate increases would result in higher interest expense on the Operating Partnership's variable interest rate debt. The effect of prolonged interest rate increases could negatively impact the Operating Partnership's ability to make acquisitions and develop properties at economic returns on investment and the Operating Partnership's ability to refinance existing borrowings at acceptable rates. Item 3: Quantitative and Qualitative Disclosures About Market Risk Interest Rate Hedging Activities The Operating Partnership’s objective in using derivatives is to add stability to interest expense and to manage its exposure to interest rate movements or other identified risks. To accomplish this objective, the Operating Partnership primarily uses interest rate swaps as part of its cash flow hedging strategy.Interest rate swaps designated as cash flow hedges involve the receipt of variable-rate amounts in exchange for fixed-rate payments over the life of the agreements without exchange of the underlying principal amount.As of June 30, 2007, we had entered into nine forward-starting swap contracts to mitigate the risk of changes in the interest-related cash outflows on forecasted issuance of long-term debt.The forward-starting swaps are cash flow hedges of the variability in ten years of forecasted interest payments associated with the refinancing of the Operating Partnership’s long-term debt between 2008 and 2011. As of June 30, 2007, the Operating Partnership also had $195.5 million of variable rate indebtedness, of which $182.8 million is subject to interest rate cap protection.All derivative instruments are designated as cash flow hedges, and the Operating Partnership does not have any fair value hedges as of June 30, 2007. The following table summarizes the notional amount, carrying value, and estimated fair value of our derivative instruments used to hedge interest rates as of June 30, 2007.The notional amount represents the aggregate amount of a particular security that is currently hedged at one time, but does not represent exposure to credit, interest rates or market risks. The table also includes a sensitivity analysis to demonstrate the impact on our derivative instruments from an increase or decrease in 10-year Treasury bill interest rates by 50 basis points, as of June 30, 2007. Carrying and Notional Maturity Estimate Fair + 50 - 50 (Dollars in thousands) Amount Date Range Value Basis Points Basis Points Cash flow hedges: Interest rate forward-starting swaps $ 450,000 2008-2011 $ 12,789 $ 26,308 $ (1,809) Interest rate caps 182,849 2008-2011 14 57 2 Total cash flow hedges $ 632,849 2008-2011 $ 12,803 $ 26,365 $ (1,807) Interest Rate Sensitive Liabilities The Operating Partnership is exposed to interest rate changes primarily as a result of its line of credit and long-term debt used to maintain liquidity and fund capital expenditures and expansion of the Operating Partnership’s real estate investment portfolio and operations. The Operating Partnership’s interest rate risk management objective is to limit the impact of interest rate changes on earnings and cash flows and to lower its overall borrowing costs. To achieve its objectives the Operating Partnership borrows primarily at fixed rates and may enter into derivative financial instruments such as interest rate swaps, caps and treasury locks in order to mitigate its interest rate risk on a related financial instrument. The Operating Partnership does not enter into derivative or interest rate transactions for speculative purposes. The Operating Partnership’s interest rate risk is monitored using a variety of techniques. The table below presents the principal amounts and weighted average interest rates by year of expected maturity to evaluate the expected cash flows. Management believes that the carrying amounts of its LIBOR debt approximates fair value as of June 30, 2007 because interest rates, yields and other terms for these instruments are consistent with yields and other terms currently available to the Operating Partnership for similar instruments. Management has estimated that the fair value of the Operating Partnership’s $1.23 billion of fixed rate mortgage notes payable and exchangeable bonds at June 30, 2007 is approximately $1.28 billion based on the terms of existing mortgage notes payable compared to those available in the marketplace. 24 For the Years Ended 2007 2008(1) 2009 2010(2) 2011(3) Thereafter Total Fair value (In thousands) Fixed rate debt $ 14,177 112,653 24,222 155,820 154,372 770,357 $ 1,231,601 $ 1,278,185 Average interest rate 6.0% 6.8% 6.9% 8.0% 6.4% 5.0% Variable rate debt $ - - 37,000 - - 195,521 (4) $ 232,521 $ 232,521 Average interest - - 5.8% - - 4.9% (1) $50 million covered by a forward-starting swap at a fixed rate of 4.869%, with a settlement date on or before October 1, 2008.Also, $25 million covered by a forward-starting swap at a fixed rate of 5.082%, with a settlement date on or before January 1, 2009. (2) $150 million covered by three forward-starting swaps with fixed rates ranging from 5.099% to 5.824%, with a settlement date on or before January 1, 2011. (3) $125 million covered by forward-starting swaps with fixed rates ranging from 5.655% to 5.8795%, with a settlement date on or before February 1, 2011.$50 million covered by a forward-starting swap with a fixed rate of 5.535%, with a settlement date on or before July, 1 2011.$50 million covered by a forward-starting swap with a fixed rate of 5.343%., with a settlement date on or before October 1, 2011.The Operating Partnership intends to encumber certain unencumbered assets during 2011 in conjunction with the settlement of these forward-starting swaps. (4) $182,849 subject to interest rate caps. The table incorporates only those exposures that exist as of June 30, 2007; it does not consider those exposures or positions that could arise after that date. As a result, our ultimate realized gain or loss, with respect to interest rate fluctuations, would depend on the exposures that arise during the period, our hedging strategies at the time, and interest rates. Item 4: Controls and Procedures As of June 30, 2007, we carried out an evaluation, under the supervision and with the participation of management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures pursuant to Rules 13a-15 of the Securities Exchange Act of 1934, as amended.Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures are effective in timely alerting management to material information relating to the Operating Partnership that is required to be included in our periodic filings with the Securities and Exchange Commission.There were no changes in the Operating Partnership’s internal control over financial reporting, that occurred during the quarter ended June 30, 2007, that have materially affected, or are reasonably likely to materially affect, the Operating Partnership’s internal control over financial reporting. Part II Other Information Item 1: Legal Proceedings Recently there has been an increasing number of lawsuits against owners and managers of apartment communities alleging personal injury and property damage caused by the presence of mold in residential real estate.Some of these lawsuits have resulted in substantial monetary judgments or settlements.The Operating Partnership has been sued for mold related matters and has settled some, but not all, of such matters.Insurance carriers have reacted to mold related liability awards by excluding mold related claims from standard policies and pricing mold endorsements at prohibitively high rates.The Operating Partnership has, however, purchased pollution liability insurance, which includes some coverage for mold.The Operating Partnership has adopted programs designed to manage the existence of mold in its properties as well as guidelines for promptly addressing and resolving reports of mold to minimize any impact mold might have on residents or property.Liabilities resulting from such mold related matters are not expected to have a material adverse effect on the Operating Partnership’s financial condition, results of operations or cash flows. The Operating Partnership carries comprehensive liability, fire, extended coverage and rental loss insurance for each of the Properties. There are, however, certain types of extraordinary losses, such as, for example, losses for terrorism or earthquake, for which the Operating Partnership does not have insurance coverage. Substantially all of the Properties are located in areas that are subject to earthquake activity. The Operating Partnership is subject to various other lawsuits in the normal course of its business operations.Such lawsuits are not expected to have a material adverse effect on the Operating Partnership’s financial condition, results of operations or cash flows. 25 Item IA: Risk Factors In evaluating all forward-looking statements, you should specifically consider various factors that may cause actual results to vary from those contained in the forward-looking statements.The Operating Partnership’s risk factors are included in Item IA of Part I of our Annual Report on Form 10-K for the year ended December 31, 2006, as filed with the SEC and available at www.sec.gov, and under the caption “Potential Factors Affecting Future Operating Results,” in Item 2, Management’s Discussion and Analysis of Financial Condition and Results of Operations, in Part I of this Form 10-Q. Item 6: Exhibits A. Exhibits 12.1 Ratio of Earnings to Fixed Charges 31.1 Certification of Keith R. Guericke, Chief Executive Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification of Michael T. Dance, Chief Financial Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Keith R. Guericke, Chief Executive Officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of Michael T. Dance, Chief Financial Officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ESSEX PORTFOLIO, L.P. (Registrant) Date: August 8, 2007 By: /S/ MICHAEL T. DANCE Michael T. Dance Executive Vice President, Chief Financial Officer (Authorized Officer, Principal Financial Officer) By:/S/ BRYAN HUNT Bryan Hunt Vice President, Chief Accounting Officer 26
